Citation Nr: 1229494	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar ankylosing spondylitis.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected anxiety disorder NOS with pain disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 2001 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem RO that granted service connection for the disabilities currently under appeal.

The claims file is now under the jurisdiction of the Wilmington RO.

In February 2012, the Board remanded the case in order to schedule the Veteran for a video conference hearing that was requested.  In May 2012, a request to reschedule the hearing was received; however, the hearing was rescheduled but the Veteran failed to appear.

In September 2008, the Veteran states that although his fibromyalgia went previously undiagnosed it was clearly acquired during service.  This claim is REFERRED to the RO for appropriate action.

The issue of an initial higher rating for the service-connected psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected bilateral pes planus with plantar fasciitis is shown to more closely resemble pronounced flat feet with manifestations of marked pronation, extreme tenderness of the plantar surfaces of the feet, and no improvement with orthopedic shoes or appliances. 

2.  The service-connected low back diability is shown to have been manifested by a disability picture manifested by a functional loss and flare-ups  due to pain that more nearly resembles that of flexion of thoracolumbar spine restricted to 30 degrees or less; neurological findings consistent with intervertebral disc disease are not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating for the service-connected bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a including Diagnostic Codes 5276 (2011).

2.  The criteria for the assignment of 50 percent rating, but no higher, for the service-connected ankylosing spondylitis of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the March 2007 rating decision on appeal granted service connection for the low back and bilateral feet disabilities and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary Statement of the Case was issued in June 2008. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  All evidence constructively of record has been secured. 

The RO arranged for VA examinations.  The Board finds that the examinations are adequate for rating and adjudication purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, VA's duty to assist is met. 


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected. 

Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27. 


Analysis

A. Feet

The Veteran contends that his bilateral pes planus should be assigned a 50 percent rating based on the level of pain on manipulation of his feet, failed improvement with orthotics, swelling and abnormal weight bearing.  He also asserts that his plantar fasciitis should be included in his rating.  See the April 2007 notice of disagreement and the September 2008 substantive appeal.

On March 2007 VA examination, the Veteran reported a history of heat, fatigability, lack of endurance, and pain in the heel arch and first PTP joint of both feet while walking and standing.  He denied swelling, redness, stiffness, weakness, and flare-ups.  Functional limitation on standing was an inability to stand for more than a few minutes.  Functional limitation on walking was walking for only 1/4 mile.  The Veteran used orthotic inserts for his pes planus with fair results.  

Examination of the left foot showed objective evidence of painful motion, but no evidence of swelling, tenderness, instability, weakness, abnormal weight bearing, or malunion or nonunion of the tarsal or metatarsal bones. With non-weight bearing the Achilles alignment demonstrated inward bowing and with weight bearing there was marked displacement that was not correctable with manipulation.  There was also pain with manipulation.  There was no malalignment in the fore- or midfoot, but marked pronation was present.  The arch was present on non-weight bearing but not on weight bearing.  There were 10 degrees of valus of the tibia/fibula and 10 degrees of valgus of the left heel that was not correctable by manipulation.  The weight bearing line was medial to the great toe and there was no muscle atrophy or other foot deformity found.

Examination of the right foot showed no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or malunion or nonunion of the tarsal or metatarsal bones. With non-weight bearing there was inward bowing of the Achilles alignment and with weight bearing there was marked displacement that was not correctable with manipulation.  There was also pain with manipulation.  There was no malalignment in the fore- or midfoot, but marked pronation was present.  The arch was present on non-weight bearing but not on weight bearing.  There were 10 degrees of valus of the tibia/fibula and 10 degrees of valgus of the right heel that was not correctable by manipulation.  The weight bearing line was medial to the great toe and there was no muscle atrophy or other foot deformity found.

On a March 2007 VA general medical examination the Veteran was noted to have a limping, wide based gait that was typical for pes planus.  The bilateral pes planus affected usually daily activities with mild impact to shopping, chores, driving, and traveling; moderate impact to recreation; severe impact to exercise; and prevention of sports.

An April 2007 private treatment record notes the Veteran's complaints of daily foot pain that was primarily in the heels through the plantar aspect.  He reported that orthotics did not help.  On examination, a standing evaluation showed a marked collapse of both longitudinal medial arches and abduction of both forefeet that was consistent with hypermobile pes planus. 

A June 2007 statement from the Veteran's grandmother indicates the Veteran was inactive due to his pain.

A June 2007 statement from the Veteran's former employer notes the Veteran's ability to conduct minor physical work was difficult and that after standing for a short period of time his feet would swell to an enormous size.  

A June 2007 statement from the Veteran's uncle notes that the Veteran was constantly in pain.

A March 2008 podiatry record notes that the Veteran had a history of bilateral plantar fasciitis and pes planus with failed treatment that included custom orthotic, ice, stretching, shoe modification, NSAID, and physical therapy.  He complained of foot pain with weight bearing.  He had pain in the arch of the right foot and the heel on the plantar aspect that was worse with weight bearing.  In the left foot there was pain in the plantar aspect of the arch, and the heel on the plantar aspect that was worse with weight bearing.  There was no evidence of calluses on the bottom of his feet.  Weight bearing position tests of the talar head of both feet showed medial bulge.  The feet revealed excessive pronation and tenderness to palpation of the feet.  Pain was noted to be out of proportion to stimulations to the plantar aspect of the feet.  There was tenderness on palpation of the heel and a plantar fasciitis test elicited pain.  Foot motion was abnormal.  Calcaneus was in an everted position on stance and inverts on heel raise.  There was no evidence of ankle weakness, Romberg's sign was absent, and reflexes were normal.  Foot pronation during stance phase was normal.

In March 2008 he was seen for a TDRL.  Both ankles were non tender and there was no evidence of swelling or warmth.  There was tenderness on palpation of both heels and of the metatarsal bones of both feet, but there was no foot swelling.  There was no swelling in any of his toes, bilaterally.  X-rays of the feet were normal on the left but the right foot was shown to have a small erosion at the medial base of the fourth metatarsal that could represent sequela of early inflammatory arthritis.

A January 2009 treatment record indicates that treatment had not helped his plantar fasciitis and that surgery was recommended to cut the plantar fascia.  Custom orthotics and other forms of treatment had made his feet feel worse.  On physical examination, both ankles showed a medial bulge of the talar head in a weight bearing position.  There was excessive pronation of both feet and palpation of the feet prompted pain out of proportion to stimulation of the plantar aspect of the heel.  A plantar fasciitis test elicited pain, foot motion was abnormal, calcaneus in an everted position on stance and inverted on heel raise. No weakness was observed and deep tendon reflexes were normal.  The foot pronation during the stance phase was normal.

An April 2009 private treatment record notes that the Veteran had significant tenderness in the medial plantar areas of his feet and pain with weight bearing on the plantar area.

June 2009 medical records indicate the Veteran had tenderness on palpation of both feet.  Range of right ankle motion studies showed active dorsiflexion to 7 degrees and passive dorsiflexion to 8 degrees with no changes in range of motion with repetition.  The limited motion was due to pain associated with plantar fascia tightness.  Active right ankle plantar flexion was to 38 degrees and passive dorsiflexion was to 42 degrees with no change in range of motion with repetition.  The limitation in motion was due to pain.  Active right ankle inversion was to 25 degrees and passive inversion was to 28 degrees with no change in the range of motion with repetition.  Active right ankle eversion was to 20 degrees and passive eversion was to 22 degrees with no change in the range of motion with repetition.

Active left ankle dorsiflexion was to 9 degrees and passive dorsiflexion was to 10 degrees with no changes in range of motion with repetition.  The limited motion as due to pain associated with plantar fascia tightness.  Active left ankle plantar flexion was to 40 degrees and passive plantar flexion was to 43 degrees with no change in the range of motion with repetition.  The limitation of motion was not due to pain.  Active left ankle inversion was to 26 degrees and passive inversion was to 30 degrees with no change in the range of motion with repetition.  Active left ankle eversion was to 22 degrees and passive eversion was to 24 degrees with no change in the range of motion with repetition.

In July and August 2009, the Veteran was noted to have pain in his feet with weight bearing.  There was some pain in the arch of both feet and on the heels on the plantar aspect that was worse with weight bearing.  He also had soft tissue swelling, tingling, a burning sensation, and numbness.  It was noted that he had right foot fasciotomy in June 2009.  The Veteran's gait was antalgic due to right foot pain.  He was able to perform bilateral heel rise and single leg stands.  Dorsiflexion of the ankles was to 0 and 5 degrees on the left and 0 degrees on the right.  Plantar flexion was to 45 degrees on the left and 50 degrees on the right with decreased forefoot mobility on the left.

In September 2009, the Veteran reported having daily foot pain and that he was unable to do activities.  He received acupuncture but there was no immediate change in his foot pain.  

A December 2010 MEB/TDRL evaluation notes a history of various treatment for the Veteran's feet that includes custom orthotics, heel injections, right heel surgery, night splints, and massage.

Examination showed that his gait was normal.  He could walk on his heels or toes, but not currently on his heels due to plantar fasciitis pain.  

His feet showed severe pronation.  There was no swelling or any sign of infection.  The Veteran complained of pain over palpating the plantar fascia and in the medial heel.  Inversion eversion was normal.  A discussion noted that the Veteran had not improved with restricted activities and present treatment; his prognosis was poor although his back and feet were stable.  The Veteran reported that he was not able to run at least 100 yards and lift or carry over 40 pounds.

A May 2010 private treatment record indicates the Veteran had tenderness in his ankles with the left greater than the right.  His toes had normal range of motion.

September 2010 to May 2011 private treatment records note no abnormalities in the ankles and that the range of motion was full.  The Veteran's gait was normal.

Service connect for bilateral pes planus with a history of plantar fasciitis was granted in a March 2007 rating decision and a 10 percent rating was assigned under Code 5276.

Diagnostic Code 5276 provides that a 10 percent evaluation is assignable for unilateral or bilateral moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 20 percent evaluation is assignable for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent evaluation is assignable for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities or for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent evaluation is assignable for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276. 

On this record, the Board finds that throughout the appeal the service-connected bilateral foot disability more closely resembles the criteria for a 50 percent rating, which is the maximum schedular rating that may be assigned under this code.

Medical records in March 2007, April 2007, March 2008, January 2009, and December 2010 contain objective evidence of marked pronation.  Medical records in April 2007, March 2008 contain evidence of pain and tenderness on the plantar surfaces.  The April 2009 record specifically identifies the tenderness as being significant.  The record also establishes that the Veteran has not benefited from the use of orthotics. See Veteran's statements in April 2007 and September 2008, and medical records in April 2007, March 2008, and January 2009.

Encompassed in the 50 percent rating assigned are the symptoms of foot pain associated with the plantar fasciitis as the symptoms overlap the pes planus.  

The Board notes that a 50 percent rating is the maximum schedular rating under this code and no other code with regard to the feet provides a rating in excess of this amount.  See 38 C.F.R. § 4.71a, including Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284.

Although Code 5284 provides that a 40 percent rating for actual loss or use of the foot, the degree of foot impairment does not rise to this level since the Veteran is able to ambulate without assistance.

The Board has considered whether referral for an extraschedular rating is appropriate. See 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

As described above, the manifestations of the Veteran's bilateral pes planus and plantar fasciitis are contemplated by the schedular criteria with symptoms such as foot pain, marked pronation, and ineffective use of orthotics.  No other significant findings were reported or found on examinations and no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from his bilateral pes planus with plantar fasciitis would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate. The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


B. Lumbar

The Veteran contends the service-connected ankylosing spondylitis is rated incorrectly and that in addition to the 20 percent rating under Code 5240 that is currently in effect there should also be a separate rating under Code 5009, which is rated based on the criteria for rheumatoid arthritis (Code 5002).  He also stated that he was told he had signs of scoliosis even though the record stated he did not have scoliosis.  See the April 2007 NOD.  In September 2008, he asserts that his ankylosing spondylitis was misdiagnosed and that he has since been diagnosed with fibromyalgia, which he believes is the correct diagnosis.  He also pointed out inaccuracies in the record that indicate he did not have increased pain with repetition, which he does, and that he does have incapacitating episodes even though they are not documented because he was told by a physician to rest until he felt better on days that he had bad flare-ups.

On March 2007 VA spine examination, the Veteran reported a history of fatigue, decreased motion, stiffness, and pain; he denied weakness and spasms.  The pain was constant, daily, and moderate in severity without radiation of pain.  Flare-ups were severe and occurred weekly and lasted 1 to 2 days.  Pain was alleviated by rest, hot showers, and pain medication.  There was no history of incontinence or erectile dysfunction.

On examination, there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's posture and gait were normal and there were no abnormal curvatures of the spine.  The muscle strength in the hips, knees, and ankles were normal and sensory and reflex examinations in the lower extremities were also normal.

Range of motion studies showed no evidence of ankylosis.  Active and passive thoracolumbar flexion was 0 to 45 degrees with pain throughout the entire range.  There was pain with repetitive motion without additional loss of motion.  Resisted isometric movement was normal.  

Active and passive thoracolumbar extension was from 0 to 25 degrees with pain throughout the entire range.  There was pain with repetitive motion without additional loss of motion.  Resisted isometric movement was normal.  

Active and passive thoracolumbar lateral flexion was from 0 to 30 degrees bilaterally.  There was pain with repetitive motion without additional loss of motion.  Resisted isometric movement was normal.  

Active and passive thoracolumbar lateral rotations were from 0 to 30 degrees bilaterally.  There was pain with repetitive motion without additional loss of motion.  Resisted isometric movement was normal.  

The reduction in range of motion was not considered normal for the Veteran.

On March 2007 VA general medical examination, the Veteran indicated that his service-connected low back disability affected his usual daily activities with mild impact on chores, shopping, traveling, and driving; moderate impact on recreation; severe impact on exercise; and prevention of sports.

A June 2007 statement from the Veteran's grandmother indicates the Veteran was inactive due to his pain.

A June 2007 statement from the Veteran's former employer notes the Veteran's range of motion in bending over was severely limited.

A June 2007 statement from the Veteran's uncle notes that the Veteran was constantly in pain.

A July 2007 private treatment record notes the Veteran was taking medication for back pain.  He complained of numbness and tingling in the lower extremities and joint pain.  He was able to drive and he occasionally used a cane.  On examination, there was slightly increased thoracic kyphosis, and decreased range of lumbar motion with pain during flexion and extension.  There was tenderness in the paraspinal muscles and over the sacroiliac joints.  Muscle strength and reflexes in the extremities were normal and there were no sensory deficits.  His gait was symmetric in cadence and rhythm and he was able to perform a single leg stance.  He was also able to toe and heel walk without difficulty.

An April 2008 private treatment record notes that X-rays of the lumbar spine were normal.

In March 2008 he was seen for a TDRL evaluation for his low back disability.  He reported having worsened low back pain despite aggressive treatment.  His pain was worse with activity than in the morning, which was more consistent with mechanical low back pain.  Morning stiffness was 20 percent improved and pain was 50 percent improved with medication.  On examination, forward flexion of the spine was very limited and paraspinous muscles were tender to palpation bilaterally.  Muscle spasm was also noted.  Muscle strength in the lower extremities was normal.  X-rays of the lumbar revealed loss of normal lordosis that was possibly due to muscle spasm.  

A July 2008 rheumatology evaluation by a private physician notes the Veteran's complaints of back pain.  Examination of the spine revealed a minimal decrease in the range of motion and tenderness of the lumbosacral spine.  The physician did not see evidence of ankylosing spondylitis and suspected that the Veteran had fibromyalgia with diffuse back pain.

April 2009 private treatment records indicated the Veteran received a lumbar facet joint injection.  He complained of pain of the entire lumbar spine with radiating symptoms in both lower extremities with pain more on the right side.  He walked with a cane and he had a minimally limping gait due to foot pain.  A straight leg raise test was positive on the right at 90 degrees and forward bending was only to 20 degrees from the standing position with significant rigidity of the lumbar.  Extension and flexion were associated with mild back pain.  The lumbar spine was guarded.  Sensory and motor tests in the lower extremities were within normal limits.  NSC/EMG studies were normal and the impression was that there was no evidence of lumbar radiculopathy and that back pain was explained by degenerated discs as part of the rheumatoid condition. 

A June 2009 TDRL narrative indicates the Veteran complained of back pain that was 5/10 in severity at its best, , 10/10 at its worst, and currently 7/10.  The pain was exacerbated by sitting, standing, bending, walking, coughing, sneezing, and lying down on his back.  He walked with an antalgic gait that favored his left side.  Lumbopelvic range of motion demonstrated 20 degrees of forward flexion, extension to 3 degrees, bending to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was significant paraspinal tenderness and in many other trigger points for fibromyalgia.  Sensation was intact in the lower extremities and motor strength was 5/5.  Reflexes were also normal.

A May 2009 private treatment record indicates that new imaging studies revealed extensive degenerative disc disease of at least 7 segments of the spine.   

A June 2009 medical record contains range of motion studies of the Veteran's lumbosacral spine.  Active flexion was to 35 degrees with pain and there was no additional loss of motion with repetition.  Extension was to 20 degrees without pain and no additional loss of motion with repetition.  Left lateral flexion was to 30 degrees with no pain and no additional loss of motion with repetition.  Right lateral flexion was to 28 degrees with no pain and no additional loss of motion with repetition.  Left rotation was to 36 degrees without pain and with no additional loss of motion with repetition.  Right rotation was to 38 degrees with no pain and no additional loss of motion with repetition.  There was no evidence of spasm, guarding, or abnormal contour.

A September 2009 treatment record notes the Veteran's complaints of low back pain that was aggravated by prolonged standing.  There was no bowel or bladder dysfunction and range of motion in the lumbar spine was within full limits.  There was tenderness to palpation of the bilateral lumbar paraspinals.  The assessment was paraspinal muscle pain from repeated bending activity.

September 2010 X-rays of the lumbar spine were normal. A December 2010 rheumatology record notes that the Veteran was diagnosed with fibromyalgia in 2008 by a military physician and that in October of that year a civilian physician refused to evaluate him on that basis.  Another civilian rheumatologist believed he had polyarthritis while another physician thought he had spondyloarthropathy.  He had chronic persistent lower back pain and had been treated with corticosteroid injections that did not help.  He also had physical therapy in the past that did not help his back or feet.  A TENS unit did not help dramatically and only numbed the pain.  The Veteran reported that he could not stand for prolonged periods of time due to his bilateral foot and back pain.

On examination, the lumbar exhibited abnormalities with dramatically decreased lumbar flexion due to stiffness and low back pain.  His gait was characterized by a mild limp and there were no abnormalities in motor and reflex testing.  X-rays revealed a mild degree of scoliosis.  The assessment was that there was no definitive evidence of ankylosing spondylitis and it was also unclear if he had undifferentiated spondyloarthropathy.  The clinical suspicion was that he had pain from mechanical issues and a chronic central pain syndrome such as fibromyalgia even though he did not meet all of the diagnostic criteria on examination.

Range of motion studies of the thoracolumbar spine revealed active range of motion to 43 degrees and to 40 degrees with repetition that included pain.  Active extension was to 2 degrees with pain but without change during repetition.  Left lateral flexion was with pain and to 23 degrees, which decreased to 20 and 21 degrees with repetition.  Right lateral flexion was with pain and to 18 degrees, which decreased to 15 and 16 degrees with repetition.  Left rotation was with pain and to 34 degrees, which decreased to 32 degrees and then increased back to 34 degrees with repetition.  Right rotation was with pain and to 32 degrees, which decreased to 30 degrees and the increased to 35 degrees with repetition.  There was no objective evidence of localized tenderness or muscle spasm.  The Veteran transitioned with caution while holding his back rigid.  There was no evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A December 2010 MEB/TDRL evaluation includes examination of the Veteran's lumbar spine that showed his gait was normal.  There was a normal lordotic curve and on palpation there were complaints of pain in the spinous process.  Forward flexion was approximately to 40 degrees with pain approximately at 12 degrees.  Left lateral flexion was to approximately 20 degrees with pain. Right flexion was to approximately 15 degrees with pain and bilateral rotation was to 30 degrees with pain.  Muscle strength was 5/5, sensory testing was intact, and reflexes were normal. 

September 2010 to May 2011 private treatment records note that the Veteran's gait was normal and the lumbosacral spine demonstrated a fair range of motion.  There was no paraspinous spasm but there was tenderness.

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

On this record, a preponderance of the evidence is in favor of an increase in the rating of the service-connected low back disability to 40 percent.

The Board acknowledges that limitation of forward flexion has varied throughout the appeal; however, most findings for forward flexion are in the range of 30 degrees with some records showing limitation to as little as 20 degrees with others as high as 40 or 45 degrees.  When taking into consideration these findings along with his complaints of lumbar pain, functional loss due to flare-ups, and painful motion, the overall disability picture more closely resembles the criteria for a 40 percent rating.

Since there is no evidence of radiculopathy, separate ratings are not warranted based on neurological impairment.

A rating in excess of 40 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statue or unfavorable ankylosis of the thoracolumbar spine.

The Board has considered whether referral for an extraschedular rating is appropriate. See 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

As described above, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria such as limitation of motion and additional factors such a flare-ups, additional functional loss, and painful motion.  No other significant findings were reported or found on examinations and no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The level of impairment appears to be on par with the schedular ratings.  In sum, there is no indication that the average industrial impairment from the low back disability would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted, the Veteran contends that the service-connected disability was misdiagnosed and that it should be rated to include rheumatoid arthritis or alternatively as fibromyalgia based on additional diagnoses he has received.  The record does show that the Veteran has received multiple diagnoses to explain his symptoms and that some medical professionals do not agree with the diagnosis of ankylosing spondylitis.  The record also shows that some of the other diagnoses presented also fail to meet the diagnostic criteria associated with them.  Given that ankylosing spondylitis is the only diagnosis associated with the Veteran's low back complaints that has been linked to the Veteran's service, there is no valid basis for considering other diagnoses.


ORDER

An initial rating of 50 percent for the service-connected bilateral pes planus with plantar fasciitis is granted, subject to controlling regulations governing monetary awards.

An initial rating of 40 percent for the service-connected ankylosing spondylitis of the lumbar spine is granted, subject to controlling regulations governing monetary awards.


REMAND

In March 2007, the Veteran was afforded a VA examination in connection with psychiatric disability and a 10 percent rating was assigned based primarily on the examination findings.  Since that time he is shown to have endorsed additional symptoms such as crying spells, increased irritability, and severe depression that may reflect a worsening of the disability.  See treatment records between March 2007 and September 2008, and in September 2009.  In light of this evidence, he must be afforded a VA examination to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran to ask him to identify any VA or non-VA treatment he received for his psychiatric disability.  With the Veteran's assistance, copies of all pertinent records should be obtained, following the receipt of any necessary authorizations.  All records secured should be associated with the claims file.

If the RO is unsuccessful in obtaining any medical records identified by the Veteran, he must be informed of this and asked to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file.

2.  The RO must then schedule the Veteran for a VA examination to determine the current severity of the service-connected anxiety disorder NOS with pain disorder.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

The examiner should set forth in the examination report all examination findings and complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  The examiner should assign a GAF score and the examination report should include a detailed account of all psychopathology found to be present.

The examiner should also include an opinion whether the service-connected anxiety disorder NOS precludes the Veteran from working.

3.  After completing all indicated development, the RO should readjudicate the claim for increase to include for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


